DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-6, 8-13 and 15-20 are allowed.

Terminal Disclaimer
3.	The terminal disclaimer filed on 9/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11/14/2016 has been reviewed and is approved.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance: 
Claims 1-6, 8-13 and 15-20  are allowable because the prior art made of record (Gaikward) did not teach or fairly suggest the combination of elements as recited in independent Claims 1, 8 and 15 as amended. Applicant has amended independent claims 1, 8, and 15 to include the subject matter indicated as allowable in claims 7 and 14. Accordingly.

5.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

6.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

7.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169